DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Prest et al. (US 2011/0019123, “Prest”) in view of Amin et al. (US 2017/0150628, “Amin”).
Regarding claim 1, Prest teaches a screen protector comprising a glass sheet or layer having first and second parallel surfaces and having an edge between the first and second surfaces (see, e.g., Figs. 1A, 3, 6B, [0042]) and wherein the thickness of the glass layer may be on the range of less than 1 mm ([0082]). Prest additionally teaches that the edge portions of the glass layer may be undercut or curved on the top and bottom surfaces (see, e.g., 3E, 4A, [0061] – [0066]). Prest additionally teaches that the glass layer may be laminated to a device with an adhesive layer ([0058]). Prest additionally teaches that the thickness of the undercut or radius may be 10% of the thickness of the glass, which may be, for example, 600 micrometers ([0082], [0062]). Therefore, the radius, or undercut feature, may be within the range of 100 nanometers to about 100 micrometers to the bottom surface (i.e., reading on the limitation that a maximum distance between the outer peripheral surface of the edge and the edge of the adhesive in a perpendicular direction be between 100nm and 100 micrometers, [0082], [0062]). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.	While Prest teaches the inclusion of an adhesive layer ([0058]), Prest fails to specifically teach the thickness of the adhesive layer. In the same field of endeavor of glass laminates for use in display devices (e.g., [0003]), Amin teaches an adhesive layer having a thickness of from 20 to 200 micrometers being useful for adhering a glass protective layer to an underlying component (see, e.g., [0073]). It 
Regarding claims 2 and 3, Prest additionally teaches that the peripheral portion of the first major surface of the glass substrate may extend in a direction toward the second surface or plane, that is it has a curve that extends towards the second surface (see, e.g. Fig. 3E, top surface being curved on the periphery in such a manner as to be arcing toward the bottom surface). 
Regarding claim 4, Prest additionally teaches that the edge thickness on the periphery may be within the range of from 60 to 99% of the thickness of the glass substrate (see, [0061] – [0066], [0083]). 
Regarding claim 5, Prest additionally teaches that the undercut surface may comprise a flat surface (see, e.g., Fig. 4A, [0069]).
Regarding claims 6 and 7, Prest teaches that the thickness of the glass layer may be on the range of 500 micrometers ([0082], [0083]), but fails to specifically teach a thickness on the range of from 100 to 400 micrometers. However, Amin teaches that a suitable thickness for a glass layer may be from 0.025 to 0.6 mm (or from 25 to 600 micrometers [0072]) and that such a glass may be suitable for use in a display device and also have suitable resistance to damage caused by abrasion, scratching indentation and the like ([0044], [0045], [0072]). It therefore would have been obvious to have adjusted the thickness of the glass layer to within the range of from 25 to 600 micrometers in order to reduce the thickness of the device while also maintaining suitable resistance to damage caused by abrasion, scratching indentation and the like ([0044], [0045], [0072]). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.	Additionally, as Prest teaches that a thickness of the undercut or curved portion on the bottom .

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prest in view of Amin, and further in view of Altman et al. (US 2017/0275197, “Altman”).
Regarding claims 8 and 13, Prest teaches an electronic device having mounted to a surface thereof (Figs. 6A, 6B, [0075]) a screen protector comprising a glass sheet or layer having first and second parallel surfaces and having an edge between the first and second surfaces (see, e.g., Figs. 1A, 3, 6B, [0042]) and wherein the thickness of the glass layer may be on the range of less than 1 mm ([0082]). Prest additionally teaches that the edge portions of the glass layer may be undercut or curved on the top and bottom surfaces (see, e.g., 3E, 4A, [0061] – [0066]). Prest additionally teaches that the glass layer may be laminated to a device with an adhesive layer ([0058]). Prest additionally teaches that the thickness of the undercut or radius may be 10% of the thickness of the glass, which may be, for example, 600 micrometers ([0082], [0062]). Therefore, the radius, or undercut feature, may be within the range of 100 nanometers to about 100 micrometers to the bottom surface (i.e., reading on the limitation that a maximum distance between the outer peripheral surface of the edge and the edge of the adhesive in a perpendicular direction be between 100nm and 100 micrometers, [0082], [0062]). Prest additionally teaches that the edge thickness on the periphery may be within the range of from 60 to 99% of the thickness of the glass substrate (see, [0061] – [0066], [0083]). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.	While Prest teaches the inclusion of an adhesive layer ([0058]), Prest fails to specifically teach 
Regarding claims 9, Prest additionally teaches that the peripheral portion of the first major surface of the glass substrate may extend in a direction toward the second surface or plane, that is it has a curve that extends towards the second surface (see, e.g. Fig. 3E, top surface being curved on the periphery in such a manner as to be arcing toward the bottom surface).
Regarding claim 10, Prest additionally teaches that the edge thickness on the periphery may be within the range of from 60 to 99% of the thickness of the glass substrate (see, [0061] – [0066], [0083]).
Regarding claims 11 and 12, Prest teaches that the thickness of the glass layer may be on the range of 500 micrometers ([0082], [0083]), but fails to specifically teach a thickness on the range of from 100 to 400 micrometers. However, Amin teaches that a suitable thickness for a glass layer may be from 0.025 to 0.6 mm (or from 25 to 600 micrometers [0072]) and that such a glass may be suitable for use in a display device and also have suitable resistance to damage caused by abrasion, scratching indentation and the like ([0044], [0045], [0072]). It therefore would have been obvious to have adjusted the thickness of the glass layer to within the range of from 25 to 600 micrometers in order to reduce the thickness of the device while also maintaining suitable resistance to damage caused by abrasion, scratching indentation and the like ([0044], [0045], [0072]). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.	Additionally, as Prest teaches that a thickness of the undercut or curved portion on the bottom surface may be 10% of the thickness of the glass, the thickness  of the curved or undercut portion may read on the claimed range of from 100 nm to 50 micrometers (i.e., 10% of from 25 to 600 micrometers would be from 2.5 to 60 micrometers, see Prest, e.g., [0083]).

Claims 8 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prest in view of Amin, and further in view of Ikenishi (US 2009/0298668, “Ikenishi”).
Regarding claims 8, 14, and 15, Prest teaches an electronic device having mounted to a surface thereof (Figs. 6A, 6B, [0075]) a screen protector comprising a glass sheet or layer having first and second parallel surfaces and having an edge between the first and second surfaces (see, e.g., Figs. 1A, 3, 6B, [0042]) and wherein the thickness of the glass layer may be on the range of less than 1 mm ([0082]). Prest additionally teaches that the edge portions of the glass layer may be undercut or curved on the Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.	While Prest teaches the inclusion of an adhesive layer ([0058]), Prest fails to specifically teach the thickness of the adhesive layer. In the same field of endeavor of glass laminates for use in display devices (e.g., [0003]), Amin teaches an adhesive layer having a thickness of from 20 to 200 micrometers being useful for adhering a glass protective layer to an underlying component (see, e.g., [0073]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the thickness of an adhesive layer to within the range of from 20 to 200 micrometers in order to successfully adhere the glass layer to the device (Amin, [0073]). Prest fails to specifically teach the surface roughness of the undercut or curved area on the second surface, however Amin teaches a suitable surface roughness for such a glass layer may be from 0.2 to 300 nm ([0053]). It therefore would have been obvious to have adjusted the surface roughness to within this range as a suitable roughness for a protective glass layer or in order to then provide the surface with the desired functionality (e.g., easy-to-clean, antimicrobial, antiglare, etc., [0053]).2) in order to provide a glass that resists damage with respect to processing ([0132], [0133], [0201]). It therefore would have been obvious to have provided the glass layer of modified Prest with a high hardness as described by Ikenishi in order to provide a glass that resists damage with respect to processing ([0132], [0133], [0201]). The Examiner notes that this hardness number is consistent with the testing procedures described in the specification, wherein an amount of force is applied to an area (see present specification at 00121-00123). More specifically, the hardness is described as being between 50 to about 500 N/1.4mm2 (see present specification at 00121-00123). The Examiner additionally notes that, with regard to the present specification at paragraph 00123, there is no Application cited to provide additional details of the crush strength test. 
Regarding claim 16, Prest additionally teaches that the peripheral portion of the first major surface of the glass substrate may extend in a direction toward the second surface or plane, that is it has a curve that extends towards the second surface (see, e.g. Fig. 3E, top surface being curved on the periphery in such a manner as to be arcing toward the bottom surface).
Regarding claims 17 - 19, Prest teaches that the thickness of the glass layer may be on the range of 500 micrometers ([0082], [0083]), but fails to specifically teach a thickness on the range of from 100 to 400 micrometers. However, Amin teaches that a suitable thickness for a glass layer may be from 0.025 to 0.6 mm (or from 25 to 600 micrometers [0072]) and that such a glass may be suitable for use in a display device and also have suitable resistance to damage caused by abrasion, scratching indentation and the like ([0044], [0045], [0072]). It therefore would have been obvious to have adjusted the thickness of the glass layer to within the range of from 25 to 600 micrometers in order to reduce the thickness of the device while also maintaining suitable resistance to damage caused by abrasion, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.	Additionally, as Prest teaches that a thickness of the undercut or curved portion on the bottom surface may be 10% of the thickness of the glass, the thickness  of the curved or undercut portion may read on the claimed range of from 100 nm to 50 micrometers (i.e., 10% of from 25 to 600 micrometers would be from 2.5 to 60 micrometers, see Prest, e.g., [0083]).
Regarding claim 20, Prest additionally teaches that the glass layer may be adhered to a screen of a display device wherein the screen or display is covered with the glass component via an adhesive (see, e.g., Fig. 6B, [0074], [0075], and may be attached via adhesive, [0058]). 

Response to Arguments
Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive. 
Applicant argues that Prest fails to teach a maximum distance between an edge of the adhesive and an edge of the glass plate is within 100nm and 100 micrometers. The Examiner respectfully disagrees. Prest additionally teaches that the edge portions of the glass layer may be undercut or curved on the top and bottom surfaces (see, e.g., 3E, 4A, [0061] – [0066]). Prest additionally teaches that the glass layer may be laminated to a device with an adhesive layer ([0058]). Prest additionally teaches that the thickness of the undercut or radius may be 10% of the thickness of the glass, which may be, for example, 600 micrometers ([0082], [0062]). Therefore, the radius, or undercut feature, may be within the range of 100 nanometers to about 100 micrometers to the bottom surface or side surface. Therefore, the maximum distance between the outer peripheral surface of the edge and the edge of the adhesive in a perpendicular direction to the thickness of the layers may be between 100nm and 100 Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Applicant argues that modified Prest fails to teach that the glass is a “screen protector.” The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim.  MPEP 2111.02.  The claim preamble must be read in the context of the entire claim.  The determination of whether preamble recitations are structural limitations or mere statements of purpose or use can be resolved only on review of the entirety of the record to gain an understanding of what the inventors actually invented and intended to encompass by the claim.  MPEP 2111.02.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  MPEP 2111.02.  Statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  MPEP 2111.02.  In the present case, there is no claim language differentiating the “screen protector” of the claims from the cover glass taught by modified Prest. Additionally, there is no reason the cover glass of modified Prest would not function as a “screen protector.” Indeed, at [0045] Prest teaches that the cover glass may function as an outermost layer protecting a “screen.”
Applicant argues that modified Prest fails to teach the claimed edge strength of the glass layer (i.e., the probability of failure for a four-point bend test within a range of from 250 to about 1000 MPa). However, the Examiner maintains that, in the same field of endeavor of protective glass layers ([0003], [0004], [0014]), Altman teaches a glass layer having a B10 edge strength of at least 300 MPa ([0014]). It would have been obvious to the ordinarily skilled artisan at the time of fling to have adjusted the strength of the glass laminate to within the range described by Altman in order to provide a sufficiently strong protective layer (e.g., [0007], [0014]). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that modified Prest fails to teach the claimed edge crush test. The Examiner notes that claim 15 does not explicitly define the parameters for performing the edge crush test. While Prest fails to specifically teach that the apparatus comprises an average failure for an edge crush test on the glass-based sheet for a load within a range of from 50 to 500 N, in the same field of endeavor of optical glass compositions ([0003]), Ikenishi teaches a hardness of greater than 320 MPa (or 320 N/mm2) in order to provide a glass that resists damage with respect to processing ([0132], [0133], [0201]). It therefore would have been obvious to have provided the glass layer of modified Prest with a high hardness as described by Ikenishi in order to provide a glass that resists damage with respect to processing ([0132], [0133], [0201]). The Examiner notes that this hardness number is consistent with the testing procedures described in the specification, wherein an amount of force is applied to an area (see present specification at 00121-00123). More specifically, the hardness is described as being between about 50 to about 500 N/1.4mm2 (see present specification at 00121-00123) The Examiner therefore maintains that providing the glass article of modified Prest with the hardness of Ikenishi would provide a hardness such that an edge crush test would be between the broad range of about 50 to about 500 2. 	Applicant argues that the hardness test described by Ikenishi is different than the edge crush test presently claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the parameters under which the crush test is performed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, claims 1-20 are rejected as described above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782